Citation Nr: 0102031	
Decision Date: 01/25/01    Archive Date: 01/31/01

DOCKET NO.  99-16 038A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased original disability rating 
for post traumatic stress disorder (PTSD), currently rated as 
10 percent disabling.

2.  Entitlement to service connection for asbestosis.

3.  Entitlement to service connection for a respiratory 
disability, to include as secondary to exposure to Agent 
Orange or other herbicides.

4.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
low back disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Montgomery, Alabama, which granted a claim by the veteran 
seeking entitlement to service connection for PTSD, assigning 
a 10 percent disability rating, denied entitlement to service 
connection for asbestosis and a respiratory disability, to 
include as secondary to exposure to Agent Orange or other 
herbicides, and held that new and material evidence had not 
been submitted to reopen a claim for service connection for a 
low back disability.

The Board finds several other claims brought forth by the 
veteran that have yet to be adjudicated at the RO level.  In 
October 2000, he submitted a claim for entitlement to an 
increased disability rating for headaches and for entitlement 
to service connection for hypertension.  These matters are 
referred back to the RO for proper action.


REMAND

After careful review of this case, the Board finds that 
appellate adjudication is not yet warranted.
There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096  (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000); see Karnas v. Derwinski, 1 Vet. App. 308, 313  
(1991) (Where the law or regulation changes after a claim has 
been filed, but before the administrative or judicial appeal 
process has been conducted, the version of the law or 
regulation most favorable to the veteran shall be applied.). 

In this case, according to the May 1999 rating decision and 
subsequent Statement of the Case and Supplemental Statement 
of the Case, the RO denied the veteran's service connection 
claims as not well grounded.  That legal basis for a decision 
no longer exists.  Because of the change in the law brought 
about by the Veterans Claims Assistance Act of 2000, a remand 
in this case is required for compliance with the notice and 
duty to assist provisions contained in the new law.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

Furthermore, the Board finds that there is likely additional, 
pertinent evidence available, but not yet of record.  In his 
August 1999 Substantive Appeal, the veteran indicated that he 
was diagnosed with asbestosis by Dr. Shedd at VA facilities 
in Oakland, California.  During a November 2000 video Board 
hearing, he testified to weekly PTSD treatment at a Vet 
Center and VA Mobile Outpatient Clinic, in Mobile, Alabama, 
as well as by Dr. Hutchins at Oceanna Orthopedic.  He also 
indicated that he was in receipt of Social Security 
disability benefits and records show a Department of Labor 
Employees' Compensation claim was decided in 1995.  Finally, 
the veteran indicated treatment for back problems at Kaiser 
Permanente beginning soon after service.

The veteran indicated that he attempted to obtain medical 
records from Dr. Brown, but that none were available because 
the physician was deceased.  Recent records from Kaiser 
Permanente are of record, but none prior to 1996.  The RO 
must attempt to obtain the above-mentioned evidence prior to 
appellate review.  The Board cannot adjudicate this claim 
based on an incomplete record.  See Culver v. Derwinski, 3 
Vet. App. 292  (1992) (VA has a duty to obtain all pertinent 
medical records which have been called to its attention by 
the appellant and by the evidence of record.).

Accordingly, this case is REMANDED for the following:

1.  The RO should attempt to obtain any 
and all medical records pertaining to the 
veteran's treatment for PTSD, asbestosis, 
a respiratory disability, and a low back 
disability.  He should be contacted to 
provide the names of all treatment 
providers, approximate dates of 
treatment, and, where necessary, signed 
release forms.  Records from the 
following sources should be specifically 
obtained:  (1) VA medical facilities in 
Oakland, California; (2) the Vet Center, 
in Mobile, Alabama; (3) VA Outpatient 
Clinic, in Mobile, Alabama; (4) Kaiser 
Permanente; and (5) Dr. Hutchins at 
Oceanna Orthopedic.  Copies of all 
correspondences made and records obtained 
should be associated with the claims 
folder.

2.  The RO should obtain from the Social 
Security Administration and from the 
Department of Labor, all records 
pertinent to the veteran's claims for 
disability benefits from those agencies, 
including any medical records relied upon 
concerning those claims.  Copies of all 
correspondences made and records obtained 
should be made part of the claims folder.

3.  The RO should then review the claims 
file and ensure that any other 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107), are fully 
complied with and satisfied.  Any 
examinations deemed necessary should be 
scheduled and completed.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), 00-92  (December 13, 
2000), and 01-02  (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.

4.  Thereafter, the RO should 
readjudicate the claims on appeal on the 
merits and based on all of the evidence 
in the claims folder.

5.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
provided with a supplemental statement of 
the case (SSOC).  The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, the veteran is advised that 
failure to cooperate by reporting for examination may result 
in the denial of the claim.  38 C.F.R. § 3.655  (2000).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b)  (2000).


